Curia, per

O’Neall, J.
The only point in this case which requires any further answer than that given'by the report, is that made by the first ground. The rule is very well stated in 2d Saund. on Plead, and Evidence, 611, that “ transactions between two parties in a suit are not binding upon a third, and therefore the judgment of a Court on facts found, although evidence against the parties, and all claiming under them, will not be generally admissible against strangers.” There was nothing in .this case to show that either of the defendants was connected, in any way, with the case of the Treasurers vs. Bates. It is true that Thomson, whose title was relied upon, bought at sheriff’s *161.sale in the case of the Ordinary vs. McJunkin, and the allegation was, that the amount of that case was included in the recovery vs. Bates; but this recoverj was long subsequent to the sheriff’s sale under which Thompson bought, and hence, therefore, as to him, or those claiming under him, it was res inter alios acta.
Perhaps, however, the most satisfactory view which can be taken of this point is, that the judgment between the Ordinary and Bates did not prove the fact of payment before Thomson bought; for it might be that that judgment was recovered from the neglect of Bates to enforce the execution. It could not, therefore, be received to prove a fact which did not necessarily follow from it. The motion is dismissed.
Richardson, Evans, Earle, Butler, and Wardlaw, JJ., concurred.